Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the submission dated April 6, 2021.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed 04/12/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant filed a 412 page parts catalog in three languages for a multipurpose vehicle without any information on the source of the catalog.  This appears to be a parts catalog for a Mecalac excavator.  There is no part, in a brief review of the catalog, which would be relevant to the present application.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hydraulic control system” in claim 1, “communication system” in claim 3, “stop condition detection system” in claim 9, “hydraulic control system” in claim 16, and “hydraulic control system” and “communication system” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore et al., U.S. Patent Application Publication 2012/0215713 A1.
As to claim 1, Moore et al. discloses a mobile construction machine, comprising: a hydraulic system that is controllable to perform a hydraulic operation (Figure 3, reference 28), 
an engine, operably coupled to the hydraulic system that provides power to the hydraulic system (0015);
test generation logic that identifies a test profile: 
a hydraulic control system that receives the test profile and controls the hydraulic system to perform the hydraulic operation to apply a load to the engine, based on the test profile; and 
response detection logic that detects a response of the engine to the load applied by the hydraulic operation performed by the hydraulic system (Figure 4, the system performs test on all functionality of the system including the hydraulic system).
As to claim 2, Moore et al. discloses the mobile construction machine of claim 1  and further discloses wherein the response detection logic comprises: 
an engine sensor configured to sense an engine variable that varies based on variation in the response of the engine to the load and generate an engine sensor signal indicative of the sensed engine variable (0015).
As to claim 3, Moore et al. discloses the mobile construction machine of claim 2 and further discloses wherein the response detection logic comprises: a communication system configured to generate a controller area network (CAN) message based on the engine sensor signal and store the CAN message based on the engine sensor signal in a CAN log (0015, 0017).
As to claim 4, Moore et al. discloses the mobile construction machine of claim 3 and further discloses wherein the response detection logic comprises: a hydraulic system sensor configured to sense a hydraulic system variable that varies based on variation in a response of the hydraulic system to the load and generate a hydraulic system sensor signal indicative of the sensed hydraulic system variable (0056 pilot pressures).
As to claim 5, Moore et al. discloses the mobile construction machine of claim 4 and further discloses wherein the communication system is configured to generate a CAN message based on the hydraulic system sensor signal and store the CAN message based on the hydraulic system sensor signal in the CAN log (0015, 0017).
As to claim 6, Moore et al. discloses the mobile construction machine of claim 1 and further discloses wherein the test generation logic comprises: test application machine control logic configured to automatically control the hydraulic system to perform the hydraulic operation to apply the load to the engine, based on the test profile (0046).
As to claim 7, Moore et al. discloses the mobile construction machine of claim 1 and further discloses wherein the test generation logic comprises: user interface display generation logic configured to display a user interface message instructing an operator of the mobile construction machine to provide an operator control input to the hydraulic control system to control the hydraulic system to perform the hydraulic operation to apply the load to the engine, based on the test profile (0046).
As to claim 12, Moore et al. discloses a method of controlling a mobile construction machine, comprising: 
identifying a test profile (0014): 
controlling a hydraulic system, that is controllable to perform a hydraulic operation, to perform the hydraulic operation to apply a dynamic load to an engine, that is operably coupled to the hydraulic system and that provides power to the hydraulic system (0014, 0046): and 
detecting a response of the engine to the dynamic load (Figure 4, the system performs test on all functionality of the system including the hydraulic system).
As to claim 13, Moore et al. discloses the method of claim 12 and further discloses wherein detecting a response comprises: sensing an engine variable that varies based on variation in the response of the engine to the dynamic load (0015) 
generating an engine sensor signal indicative of the sensed engine variable (0015, 0017); 
generating a controller area network (CAN) message based on the engine sensor signal (0015, 0017): and 
storing the CAN message based on the engine sensor signal in a CAN log (0015, 0017).
As to claim 14, Moore et al. discloses the method of claim 13 and further discloses wherein detecting a response comprises: 
sensing a hydraulic system variable that varies based on variation in a response of the  hydraulic system to the dynamic load (Figure 4, the system performs test on all functionality of the system including the hydraulic system); 
generating a hydraulic system sensor signal indicative of the sensed hydraulic system variable (0056 pilot pressures): 
generating a CAN message based on the hydraulic system sensor signal (0015, 0017); and storing the CAN message based on the hydraulic system sensor signal in the CAN log (0015, 0017).
As to claim 15, Moore et al. discloses the method of claim 12 and further discloses wherein controlling the hydraulic system comprises: automatically controlling the hydraulic system to perform the hydraulic operation to apply the dynamic load to the engine, based on the test profile (0046).
As to claim 16, Moore et al. discloses the method of claim 12 and further discloses wherein controlling the hydraulic system comprises: displaying a user interface message instructing an operator of the mobile construction machine to provide an operator control input to a hydraulic control system to control the hydraulic system to perform the hydraulic operation to apply the dynamic load to the engine, based on the identified test profile (0046).
As to claim 19, Moore et al. discloses an excavator comprising: 
a hydraulic actuator (Figure 3, reference 28, actuator inherent in hydraulic system); 
an actuator valve (Figure 3, reference 28, valve inherent in hydraulic system); 
a pump operably coupled to the hydraulic actuator to controllably provide hydraulic fluid under pressure to the hydraulic actuator through the actuator valve (Figure 3, reference 28, pump inherent in hydraulic system); 
an engine, operably coupled to the pump, to provide power to the pump (0015): 
test generation logic that identifies a test profile (0019): 
a hydraulic control system that receives the test profile and controls the actuator valve to perform a hydraulic operation with the hydraulic actuator to apply a load to the engine, based on the test profile; 
an engine sensor configured to sense an engine variable that varies based on variation in the response of the engine to the load and generate an engine sensor signal indicative of the sensed engine variable (Figure 4, the system performs test on all functionality of the system including the hydraulic system); and 
a communication system configured to generate a controller area network (CAN) message based on the engine sensor signal and store the CAN message based on the engine sensor signal in a CAN log (0015, 0017).
As to claim 20, Moore et al. discloses the excavator of claim 19  and further discloses wherein the hydraulic actuator, the actuator valve and the pump are part of a hydraulic system on the excavator and further comprising: a hydraulic system sensor configured to sense a hydraulic system variable that varies based on variation in the response of the hydraulic system to the load and to generate a hydraulic system sensor signal indicative of the sensed hydraulic system variable, wherein the communication system is configured to generate a CAN message based on the hydraulic system sensor signal and store the CAN message based on the hydraulic system sensor signal in the CAN log (0015, 0017, 0056 pilot pressures).

Response to Arguments
Applicant’s arguments, filed April 6, 2021, have been fully considered but they are not persuasive.  The Notice of Allowance was withdrawn by the Director of Technology Center 3600 based on this Moore et al. reference and additional review.  Under the broadest reasonable interpretation of the claims, the hydraulic test of Moore et al. discloses the claimed language of detecting a response of the engine to the load applied.  It is acknowledged that the reference works in a different manner, but it does perform the hydraulic test of the vehicle.   
 
Allowable Subject Matter
Claims 8-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3663